Exhibit 10.1

 

LOGO [g5491554915_dsp1.jpg]

June 25, 2020

Todd Branning

New York, NY 10023

 

Re:

Employment Offer Letter

Dear Todd:

Phathom Pharmaceuticals, Inc. (the “Company”) is pleased to offer you a position
on the terms set forth in this letter (this “Agreement”).

 

  •  

EMPLOYMENT TERMS.

 

  •  

DUTIES. Following the Start Date (as defined below), you shall serve as the
Company’s Chief Financial Officer. In such position, you will perform such
duties as are customarily associated with the position of Chief Financial
Officer and you shall report directly to the Chief Executive Officer of the
Company (the “Supervising Officer”). You will be responsible for the Company’s
accounting, financial planning and analysis (FP&A), and investor relations
functions, as well as such other duties as are assigned to you by your
Supervising Officer; provided, however, such other duties shall be consistent
with your role as Chief Financial Officer. You shall perform your services on a
full-time basis at the Company’s headquarters at 100 Campus Drive, Florham Park,
New Jersey, with travel to the Company’s research and development location in
Chicago Northwestern Suburbs, Illinois as needed in connection with your duties
at the Company’s expense. This is an exempt position.

 

  •  

EXCLUSIVE SERVICES. During the term of your employment, you shall devote your
full working time and attention to the business affairs of the Company. Subject
to the terms of the Company’s form of Proprietary Information and Inventions
Assignment Agreement, as described below, this shall not preclude you from
(a) devoting time to personal and family investments, (b) participating in
industry associations, or (c) serving on professional, educational, community
and civic boards, provided such activities do not interfere with your duties to
the Company, as determined in good faith by the Supervising Officer. You agree
that you will not join any boards, other than professional, educational,
community and civic boards (which do not interfere with your duties to the
Company), without the prior approval of the Supervising Officer, which approval
shall not be unreasonably withheld, and that you shall be limited to service on
two outside boards, other than professional, educational, community and civic
boards.

 

  •  

START DATE. We expect that your employment start date (the “Start Date”) will
occur as soon as reasonably practicable but in no event later than July 15, 2020
(the “Start Date Deadline”). The employment offer contained in this Agreement
will automatically expire if you have not commenced full-time employment with
the Company prior to the Start Date Deadline. This offer, if not accepted, will
expire at the close of business on July 7, 2020.



--------------------------------------------------------------------------------

  •  

EMPLOYMENT COMPENSATION. Your initial employment compensation will be as
follows:

 

  •  

BASE SALARY. You will receive an annual base salary of $425,000 for all hours
worked, less taxes, authorized withholdings and other legally required
deductions. You will be paid in accordance with the Company’s customary payroll
procedures as established and modified from time-to-time. Your base salary will
be subject to annual reviews for increases by and at the sole discretion of the
Board of Directors of the Company (the “Board”) or its compensation committee.

 

  •  

ANNUAL BONUS. In addition to your base salary, you shall be eligible to earn,
for each fiscal year of the Company ending during the term of your employment
with the Company, an annual cash performance bonus under the Company’s bonus
plan, as approved from time to time by the Board. Your target annual bonus will
be forty percent (40%) of your base salary actually paid for the year to which
such annual bonus relates (your “Target Bonus”). Your actual annual bonus will
be determined on the basis of your and/or the Company’s attainment of financial
or other performance criteria established by the Board or its designee in
accordance with the terms and conditions of such bonus plan. You must be
employed by the Company on the date of payment of such annual bonus in order to
be eligible to receive such annual bonus. Your bonus for your initial year of
employment will be prorated to reflect the portion of the year that you were an
employee of the Company.

 

  •  

BENEFITS. You shall be eligible to participate in all of the employee benefit
plans or programs the Company generally makes available to similarly situated
employees, pursuant to the terms and conditions of such plans. You will also be
entitled to vacation and/or paid time off each year in accordance with Company
policy and all holidays observed by the Company each year. The Company reserves
the right to change benefits provided to its employees from time to time in its
discretion.

 

  •  

WITHHOLDING. All amounts payable to you will be subject to appropriate payroll
deductions and withholdings.

 

  •  

STOCK OPTIONS. Subject to approval of the Board, you will be granted stock
options to purchase 85,000 shares of the Company’s common stock at an exercise
price per share equal to the fair market value per share of the Company’s common
stock on the date of grant (the “Stock Options”). The Stock Options will be
granted pursuant to the Company’s equity incentive plan (the “Plan”). The Stock
Options will be subject to the terms and conditions of the Plan and your stock
option agreement. The Stock Options will vest over a four year vesting schedule.
The Stock Options will vest over a four year vesting schedule, with twenty-five
percent (25%) of the Stock Options vesting on the first anniversary of the Start
Date and the remaining Stock Options vesting in thirty-six (36) equal monthly
installments thereafter, subject solely to your continued employment or service
to the Company on each such vesting date (except as set forth herein). Except as
otherwise expressly provided herein, in the event of your termination of
employment or service for any reason, all of your unvested Stock Options will
terminate immediately.

 

  •  

PERFORMANCE BASED SHARE UNITS. In addition to the Stock Options, subject to
approval by the Board, you will be eligible to receive a one-time grant of
10,000

 

2



--------------------------------------------------------------------------------

 

performance based share units (the “PSUs”). The PSUs will be granted under the
Plan. The PSUs will be subject to the terms and conditions of the Plan and your
PSU agreement. Each PSU will represent the right to receive one share of our
common stock. The award will vest upon FDA approval of vonoprazan for Erosive
Esophagitis, assuming that the FDA has previously approved vonoprazan for H.
Pylori. For the avoidance of doubt, the FDA must approve vonoprazan for H.
Pylori prior to or concurrent with approving vonoprazan for Erosive Esophagitis
in order for the PSUs to vest. In addition, the PSUs will vest upon the
occurrence of a Change in Control (as defined in the Plan). Except as set forth
herein, you must be employed on the vesting date in order to be eligible for
vesting in this award. The award will be granted under the Company’s equity plan
and will be subject to the terms of the equity plan and the applicable award
agreement. Except as otherwise expressly provided in the Plan or your PSU
agreement, in the event of your termination of employment or service for any
reason, all of your unvested PSUs will terminate immediately.

 

  •  

EXPENSES. You will be entitled to reimbursement for all ordinary and reasonable
out-of-pocket business expenses which are reasonably incurred by you in
furtherance of the Company’s business, with appropriate documentation and in
accordance with the Company’s standard policies.

 

  •  

SEVERANCE.

 

  •  

ACCRUED OBLIGATIONS. If your employment terminates for any reason, you are
entitled to your fully earned but unpaid base salary, through the date such
termination is effective at the rate then in effect, and all other amounts or
benefits to which you are entitled under any compensation, retirement or benefit
plan of the Company at the time of your termination of employment in accordance
with the terms of such plans, including, without limitation, any accrued but
unpaid paid time off and any continuation of benefits required by applicable law
(the “Accrued Obligations”).

 

  •  

NON-CIC SEVERANCE BENEFITS. In addition to your Accrued Obligations, subject to
your continued compliance with the Proprietary Information and Inventions
Assignment Agreement, as described below, and the effectiveness of your Release,
as defined below, if, following the Start Date, your employment is involuntarily
terminated by the Company without Cause (and other than by reason of your death
or disability) or you resign for Good Reason (either such termination, a
“Qualifying Termination”), and such Qualifying Termination does not occur during
the Change in Control Period (as defined below), you shall be entitled to
receive, as the sole severance benefits to which you are entitled, the benefits
provided below (the “Non-CIC Severance Benefits”):

 

  •  

An amount equal to 9 months’ base salary (at the rate in effect immediately
prior to the date of your termination of employment, or in the case of a
material diminution in your base salary which would give rise to Good Reason for
your resignation, the base salary in effect prior to such material diminution),
which amount will be paid over a period of 9 months following your termination
of employment in accordance with the Company’s standard payroll practices, with
the first such installment occurring on the first regularly-scheduled payroll
date following the date your Release becomes effective (which first installment
will include any installments that would have occurred prior to such date but
for the fact

 

3



--------------------------------------------------------------------------------

 

your Release was not yet effective);

 

  •  

An amount equal to your Target Bonus for the calendar year in which your
termination date occurs, prorated for the portion of the calendar year in which
your termination date occurs that has elapsed prior to such termination, plus
any unpaid annual bonus for the calendar year prior to the year in which your
Qualifying Termination occurs, to the extent you are entitled to such bonus and
if such bonus has not already been paid, which amount(s) will be paid in a lump
sum on the first regularly-scheduled payroll date following the date your
Release becomes effective, but in no event more than 75 days following your
termination date;

(i) For the 9 month period beginning on the date of your termination of
employment (or, if earlier, (a) the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) expires, or (b) the date on which you become eligible to
receive the equivalent or increased healthcare coverage by means of subsequent
employment or self-employment) (such period, the “COBRA Coverage Period”), if
you and/or your eligible dependents who were covered under the Company’s health
insurance plans as of the date of your termination of employment elect to have
COBRA coverage and are eligible for such coverage, the Company shall pay for or
reimburse you on a monthly basis for an amount equal to the monthly premium you
and/or your covered dependents, as applicable, are required to pay for
continuation coverage pursuant to COBRA for you and/or your eligible dependents,
as applicable, who were covered under the Company’s health plans as of the date
of your termination of employment (calculated by reference to the premium as of
the date of your termination of employment) less (ii) the amount you would have
had to pay to receive group health coverage for you and/or your covered
dependents, as applicable, based on the cost sharing levels in effect on the
date of your termination of employment. If any of the Company’s health benefits
are self-funded as of the date of your termination of employment, or if the
Company cannot provide the foregoing benefits in a manner that is exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
that is otherwise compliant with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), instead of providing the
payments or reimbursements as set forth above, the Company shall instead pay to
you the foregoing monthly amount as a taxable monthly payment for the COBRA
Coverage Period (or any remaining portion thereof). You shall be solely
responsible for all matters relating to continuation of coverage pursuant to
COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums. You shall notify the Company immediately if you
become eligible to receive the equivalent or increased healthcare coverage by
means of subsequent employment or self-employment; and

 

  •  

Notwithstanding anything else set forth herein, in the Plan or in any award
agreement, such number of the unvested Stock Awards (as defined below) then held
by you (including the Stock Options, but not including the PSUs) will vest on
the effective date of your Release as would have vested during the 9-month
period following your Qualifying Termination had you

 

4



--------------------------------------------------------------------------------

 

remained employed by the Company during such period. The foregoing provisions
are hereby deemed to be a part of each Stock Award and to supersede any less
favorable provision in any agreement or plan regarding such Stock Award.

 

  •  

CIC SEVERANCE BENEFITS. In addition to your Accrued Obligations, subject to your
continued compliance with the Proprietary Information and Inventions Assignment
Agreement, as described below, and the effectiveness of your Release, if your
Qualifying Termination occurs following the Start Date and during the Change in
Control Period, you shall be entitled to receive, as the sole severance benefits
to which you are entitled and in lieu of any Non-CIC Severance Benefits, the
benefits provided below (the “CIC Severance Benefits”) (and for the avoidance of
doubt: (a) in no event will you be entitled to both the Non-CIC Severance
Benefits and the CIC Severance Benefits, and (b) if the Company has commenced
providing the Non-CIC Severance Benefits to you prior to the date that you
become eligible to receive the CIC Severance Benefits, the Non-CIC Severance
Benefits previously provided to you shall reduce the CIC Severance Benefits
provided below by the amount of such Non-CIC Severance Benefits already provided
to you):

 

  •  

An amount equal to 12 months’ base salary (at the rate in effect immediately
prior to the date of your termination of employment, or in the case of a
material diminution in your base salary which would give rise to Good Reason for
your resignation, the base salary in effect prior to such material diminution),
which amount will be paid over a period of 12 months following your termination
of employment in accordance with the Company’s standard payroll practices, with
the first such installment occurring on the first regularly-scheduled payroll
date following the date your Release becomes effective (which first installment
will include any installments that would have occurred prior to such date but
for the fact your Release was not yet effective);

 

  •  

An amount equal to your Target Bonus for the calendar year in which your
termination date occurs, plus any unpaid annual bonus for the calendar year
prior to the year in which your Qualifying Termination occurs, to the extent you
are entitled to such bonus and if such bonus has not already been paid, which
amount(s) will be paid as follows: (a) an amount equal to your Target Bonus for
the calendar year in which your termination date occurs, prorated for the
portion of the calendar year in which your termination date occurs that has
elapsed prior to such termination, plus any unpaid annual bonus for the calendar
year prior to the year in which your Qualifying Termination occurs, to the
extent you are entitled to such bonus and if such bonus has not already been
paid, which amount(s) will be paid in a lump sum on the first
regularly-scheduled payroll date following the date your Release becomes
effective, but in no event more than 75 days following your termination date,
and (b) any remaining portion of your Target Bonus for the calendar year in
which your termination date occurs (above the prorated portion payable pursuant
to clause (a)), will be paid on the first regularly-scheduled payroll date
following the later of (i) the date your Release becomes effective or (ii) the
date of the Change in Control;

 

5



--------------------------------------------------------------------------------

  •  

For the 12 month period beginning on the date of your termination of employment
(or, if earlier, (a) the date on which the applicable continuation period under
COBRA expires, or (b) the date on which you become eligible to receive the
equivalent or increased healthcare coverage by means of subsequent employment or
self-employment) (such period, the “CIC COBRA Coverage Period”), if you and/or
your eligible dependents who were covered under the Company’s health insurance
plans as of the date of your termination of employment elect to have COBRA
coverage and are eligible for such coverage, the Company shall pay for or
reimburse you on a monthly basis for an amount equal to (i) the monthly premium
you and/or your covered dependents, as applicable, are required to pay for
continuation coverage pursuant to COBRA for you and/or your eligible dependents,
as applicable, who were covered under the Company’s health plans as of the date
of your termination of employment (calculated by reference to the premium as of
the date of your termination of employment) less (ii) the amount you would have
had to pay to receive group health coverage for you and/or your covered
dependents, as applicable, based on the cost sharing levels in effect on the
date of your termination of employment. If any of the Company’s health benefits
are self-funded as of the date of your termination of employment, or if the
Company cannot provide the foregoing benefits in a manner that is exempt from
Section 409A of Code, or that is otherwise compliant with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
instead of providing the payments or reimbursements as set forth above, the
Company shall instead pay to you the foregoing monthly amount as a taxable
monthly payment for the CIC COBRA Coverage Period (or any remaining portion
thereof). You shall be solely responsible for all matters relating to
continuation of coverage pursuant to COBRA, including, without limitation, the
election of such coverage and the timely payment of premiums. You shall notify
the Company immediately if you become eligible to receive the equivalent or
increased healthcare coverage by means of subsequent employment or self-
employment; and

 

  •  

Notwithstanding anything else set forth herein, in the Plan or in any award
agreement, any unvested Stock Awards then held by you (including the Stock
Options, but not including the PSUs) will vest on the later of (i) the effective
date of your Release or (ii) the date of the Change in Control. The foregoing
provisions are hereby deemed to be a part of each Stock Award and to supersede
any less favorable provision in any agreement or plan regarding such Stock
Award.

 

  •  

As a condition to your receipt of any post-termination payments and benefits
pursuant to the preceding paragraphs, you shall execute and not revoke a general
release of all claims in favor of the Company (the “Release”) in a form
reasonably acceptable to the Company in order to effectuate a valid general
release of claims. In the event the Release does not become effective within the
60-day period following the date of your termination of employment, you will not
be entitled to the aforesaid payments and benefits.

 

  •  

For purposes of this Agreement, “Cause” means any of the following: (a) your
commission of an act of fraud, embezzlement or dishonesty, or the commission of
some other illegal act by you, that has a demonstrable adverse impact on the

 

6



--------------------------------------------------------------------------------

 

Company or any successor or affiliate thereof; (b) your conviction of, or plea
of “guilty” or “no contest” to, a non-vehicular felony or any crime involving
fraud, dishonesty or moral turpitude under the laws of the United States or any
state thereof; (c) any intentional, unauthorized use or disclosure by you of
confidential information or trade secrets of the Company or any successor or
affiliate thereof; (d) your gross negligence, insubordination or material
violation of any duty of loyalty to the Company or any successor or affiliate
thereof, or any other demonstrable material misconduct on your part; (e) your
ongoing and repeated failure or refusal to perform or neglect of your duties as
required by this Agreement or your ongoing and repeated failure or refusal to
comply with the lawful instructions given to you by the Board, which failure,
refusal or neglect continues for 15 days following your receipt of written
notice from the Board stating with specificity the nature of such failure,
refusal or neglect; provided that it is understood that this clause (e) shall
not permit the Company to terminate your employment for Cause solely because of
(i) your failure to meet specified performance objectives or achieve a specific
result or outcome, or (ii) Company’s dissatisfaction with the quality of
services provided by you in the good faith performance of your duties to the
Company; or (f) your willful, material breach of any material Company policy or
any material provision of this Agreement or the Proprietary Information and
Inventions Assignment Agreement. Prior to the determination that “Cause” under
clauses (d), (e) or (f) has occurred, the Company shall (i) provide to you in
writing, in reasonable detail, the reasons for the determination that such
“Cause” exists, (ii) other than with respect to clause (e) above which specifies
the applicable period of time for you to remedy your breach, afford you a
reasonable opportunity to remedy any such breach, (iii) provide you an
opportunity to be heard prior to the final decision to terminate your employment
hereunder for such “Cause” and (iv) make any decision that such “Cause” exists
in good faith. The foregoing definition shall not in any way preclude or
restrict the right of the Company or any successor or affiliate thereof to
discharge or dismiss you for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of this Agreement, to constitute
grounds for termination for Cause.

 

  •  

For purposes of this Agreement, “Change in Control” shall have the meaning set
forth in the Plan. If a Change in Control would give rise to a payment or
settlement event with respect to any payment or benefit that constitutes
“nonqualified deferred compensation,” the transaction or event constituting the
Change in Control must also constitute a “change in control event” (as defined
in Treasury Regulation §1.409A-3(i)(5)) in order to give rise to the payment or
settlement event for such payment or benefit, to the extent required by
Section 409A.

 

  •  

For purposes of this Agreement, “Change in Control Period” means the three
months prior to or 24 months following a Change in Control.

 

  •  

For purposes of this Agreement, “Good Reason” means any of the following without
your written consent: (a) a material diminution in your authority, duties or
responsibilities, including a requirement that you report to a corporate officer
other than the Chief Executive Officer; (b) a material diminution in your base
compensation (and you and the Company agree that any diminution of 10% or more
shall be considered material for this purpose, regardless of whether such
diminution occurs due to a single reduction or a series of reductions in your
base compensation), unless such a reduction is imposed across-the-board to
senior

 

7



--------------------------------------------------------------------------------

 

management of the Company; (c) a material change in the geographic location at
which you must perform your duties (and you and the Company agree that a
relocation of the geographic location at which you must perform your duties to a
location that increases your one-way commute from your residence by more than 50
miles as compared to your principal place of employment prior to such relocation
shall be considered material for this purpose); or (d) any other action or
inaction that constitutes a material breach by the Company or any successor or
affiliate of its obligations to you under this Agreement. You must provide
written notice to the Company of the occurrence of any of the foregoing events
or conditions without your written consent within 60 days of the occurrence of
such event. The Company or any successor or affiliate shall have a period of 30
days to cure such event or condition after receipt of written notice of such
event from you. Your termination of employment by reason of resignation from
employment with the Company for Good Reason must occur within 30 days following
the expiration of the foregoing 30-day cure period.

 

  •  

For purposes of this Agreement, “Stock Awards” means all stock options,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof, including the Stock Options (but not including the
PSUs).

 

  •  

To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. The intent of the parties is that
payments and benefits under this Agreement comply with, or be exempt from
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with such intention. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with or exemption from Section 409A of the Code, the provision shall be read in
such a manner that no payments payable under this Agreement shall be subject to
an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A of the Code, any right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. For purposes of this Agreement, all references to your
“termination of employment” shall mean your “separation from service” (as
defined in Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”).
If you are a “specified employee” (as defined in Section 409A of the Code), as
determined by the Company in accordance with Section 409A of the Code, on the
date of your Separation from Service, to the extent that the payments or
benefits under this Agreement are “non-qualified deferred compensation” subject
to Section 409A of the Code and the delayed payment or distribution of all or
any portion of such amounts to which you are entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion deferred pursuant to
this paragraph shall be paid or distributed to you in a lump sum on the earlier
of (a) the date that is 6 months and one day following your Separation from
Service, (b) the date of your death or (c) the earliest date as is permitted
under Section 409A of the Code. Any remaining payments due under this Agreement
shall be paid as otherwise provided herein.

 

  •  

To the extent that the payments or benefits under this Agreement are
“non-qualified deferred compensation” subject to Section 409A of the Code, if
the

 

8



--------------------------------------------------------------------------------

 

period during which you may deliver the Release required hereunder spans two
calendar years, the payment of your post-termination benefits shall occur (or
commence) on the later of (a) January 1 of the second calendar year, or (b) the
first regularly-scheduled payroll date following the date your Release becomes
effective.

 

  •  

Any reimbursement of expenses or in-kind benefits payable under this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
and shall be paid on or before the last day of your taxable year following the
taxable year in which you incurred the expenses. The amount of expenses
reimbursed or in-kind benefits payable in one year shall not affect the amount
eligible for reimbursement or in-kind benefits payable in any other taxable year
of yours, and your right to reimbursement for such amounts shall not be subject
to liquidation or exchange for any other benefit.

 

  •  

COMPANY POLICIES AND PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT
AGREEMENT. As both a consultant and an employee of the Company, you shall be
expected to abide by all of the Company’s policies and procedures and the
Company’s employee handbook, if any. As a condition of your commencement of
services hereunder, you agree to execute and abide by the terms of the Company’s
form of the Proprietary Information and Inventions Assignment Agreement, which
shall survive termination of your employment or service with the Company and the
termination of the Proprietary Information and Inventions Assignment Agreement.
You acknowledge that a remedy at law for any breach or threatened breach by you
of the provisions of the Proprietary Information and Inventions Assignment
Agreement may be inadequate, and you therefore agree that the Company shall be
entitled to seek injunctive relief in case of any such breach or threatened
breach. The Company may modify, revoke, suspend or terminate any of the terms,
plans, policies and/or procedures described in the employee handbook, if any, or
as otherwise communicated to you, in whole or part, at any time, with or without
notice; provided that any such action does not affect your rights under this
Agreement.

 

  •  

EMPLOYMENT TERMS. As a condition to your employment with the Company on the
Start Date, you are required to (a) sign and return a satisfactory I-9
Immigration form providing sufficient documentation establishing your employment
eligibility in the United States, and (b) provide satisfactory proof of your
identity as required by United States law.

 

  •  

OTHER AGREEMENTS. You represent and agree that your performance of your duties
for the Company shall not violate any agreements, obligations or understandings
that you may have with any third party or prior employer. Without limiting the
foregoing, you represent and agree that you are not bound by any non-compete or
non-solicitation agreement or any other type of agreement that would prohibit
your employment with or service to the Company. You agree not to make any
unauthorized disclosure or use, on behalf of the Company, of any confidential
information belonging to any of your former employers. You also represent that
you are not in unauthorized possession of any materials containing a third
party’s confidential and proprietary information. While employed by or providing
services to the Company, you will not engage in any business activity in
competition with the Company nor make preparations to do so. In the event that
you wish to undertake a business activity outside the scope of your employment
by or services to the Company, which activity you believe entails no conflict
with the Company’s activities, you agree to inform the Company of your
intentions before the initiation of such outside business activity, and you
furthermore agree to abide by the Company’s decision as to whether or not there
is no conflict. If, in the Company’s reasonable determination, a conflict exists
or

 

9



--------------------------------------------------------------------------------

 

is likely to develop, you agree not to undertake such outside business activity.

 

  •  

AT-WILL EMPLOYMENT. Following the Start Date, your employment with the Company
will be “at-will” at all times, meaning that either you or the Company will be
entitled to terminate your employment at any time and for any reason, with or
without cause. Any contrary representations that may have been made to you are
superseded by this offer. This Agreement in no way represents a fixed-term
employment contract. This is the full and complete agreement between you and the
Company on this term. The “at will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
officer of the Company.

 

  •  

NON-INTERFERENCE. While employed by or providing services to the Company, and
for one (1) year immediately following the date on which you terminate
employment or otherwise cease providing services to the Company, you agree not
to interfere with the business of the Company by (a) soliciting or attempting to
solicit any employee or consultant of the Company to terminate such employee’s
or consultant’s employment or service in order to become an employee, consultant
or independent contractor to or for any other person or entity or (b) soliciting
or attempting to solicit any vendor, supplier, customer or other person or
entity either directly or indirectly, to direct his, her or its purchase of the
Company’s products and/or services to any person, firm, corporation, institution
or other entity in competition with the business of the Company. The foregoing
restrictions shall not apply with respect to the bona fide hiring and firing of
Company personnel to the extent such acts are part of your duties for Company.
Your duties under this paragraph shall survive termination of your employment
with or service to the Company and the termination of this Agreement.

 

  •  

REASONABLENESS OF TERMS. You agree that the terms contained in the “Other
Agreements” and “Non-Interference” paragraphs above are reasonable in all
respects and that the restrictions contained therein are designed to protect the
Company against unfair competition. In the event a court determines that any of
the terms or provisions of this Agreement are unreasonable, the court may limit
the application of any provision or term, or modify any provision or term, and
proceed to enforce this Agreement as so limited or modified.

 

  •  

GOVERNING LAW; JURISDICTION AND VENUE. This Agreement, for all purposes, shall
be construed in accordance with the laws of the State of New Jersey without
regard to conflicts-of-law principles. Any action or proceeding by either party
to enforce this Agreement shall be brought only in any state or federal court
located in the State of New Jersey. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

 

  •  

SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

  •  

SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to the
benefit

 

10



--------------------------------------------------------------------------------

 

of and be enforceable by you and the Company, and their respective successors,
assigns, heirs, executors and administrators, except that you may not assign any
of your duties hereunder and you may not assign any of your rights hereunder,
without the written consent of the Company, which shall not be withheld
unreasonably.

 

  •  

ENTIRE AGREEMENT. This Agreement and the Proprietary Information and Inventions
Assignment Agreement constitute the complete, final and exclusive embodiment of
the entire agreement between you and the Company with respect to the terms and
conditions of your employment or service specified herein and therein. This
Agreement and the Proprietary Information and Inventions Assignment Agreement
supersede any other such promises, obligations, warranties, representations or
agreements between you and the Company, and you agree that any and all such
prior promises, obligations, warranties, representations and agreements are
hereby terminated. This Agreement may not be amended or modified except by a
written instrument signed by you and a duly authorized officer of the Company.

If you choose to accept this Agreement under the terms described above, please
acknowledge your acceptance of our offer by returning a signed copy of this
letter and the Proprietary Information and Inventions Assignment Agreement to
our attention.

Sincerely,

 

Phathom Pharmaceuticals, Inc.

/s/ Joe Hand

Name: Joe Hand

Chief Administrative Officer

Agreed and Accepted:

I have read and understood this Agreement and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge and agree that no
other commitments were made to me as part of my offer except as specifically set
forth herein.

 

/s/ Todd P. Branning

     

Date:

 

07/02/2020

Todd P. Branning

       

 

11